Exhibit 10.1 COLUMBUS McKINNON CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN Amendment No. 13 of the 1989 Plan Restatement Columbus McKinnon Corporation (the "Company") hereby amends the Columbus McKinnon Corporation Employee Stock Ownership Plan (the "Plan"), as amended and restated in its entirety effective April 1, 1989, and as further amended by Amendment Nos. 1 through 12, as permitted under Section 11.1 of the Plan, in order to reflect Treasury regulations issued under Code Section 415 in April 2007, as follows: 1.Section 1.6, entitled “Annual Earnings”, is amended effective April 1, 2008 by revising the first paragraph of Section 1.6(a) to read as follows: (a)In General.“Annual Earnings” means all salary or wages actually paid to an Employee during the calendar year by the Corporation and each of its Affiliates.As used in this Section 1.6(a), the term “salary or wages” means salary or wages required to reported on the Employee’s federal income tax withholding statement within the meaning of Treasury Regulation §1.415(c)-2(d)(4).Effective April 1, 2008, an amount is not Annual Earnings if it is paid after the Participant’s severance from employment unless (i) the Participant is in qualified military service (as defined in Code Section 414(u)), (ii) the Participant is permanently and totally disabled (as defined in Code Section 22(e)(3)), or (iii) the amount is paid by the later of 2-1/2 months after severance from employment or the end of the year that includes the date of severance from employment and is described in Treasury Regulation §1.415(c)-2(e)(3)(ii) or (iii).(The emphasis is not included in the amendment.) 2.Section 13.2, entitled “Definitions and Rules of Interpretation”, is amended effective
